Exhibit 10.15

EXCESS BOND TO SECURE PREMIUM AND DEDUCTIBLE OBLIGATIONS

Bond Number 45032750

KNOW ALL MEN BY THESE PRESENTS:

That Labor Ready, Inc., as Principal ('Principal') and Greenwich Insurance
Company, as Surety ('Surety'), are held and firmly bound unto Mutual Indemnity
(U.S.) Ltd., Legion Insurance Company and each of its affiliates and
subsidiaries, as Obligee (herein collectively and individually referred to as
'Obligee') for the payment of the Obligations (hereafter defined), up to the
maximum penal sum of Seven Million Five Hundred Sixty Thousand and 00/100
Dollars ($7,560,000.00***) lawful money of the United States for payment of
which sum, Principal and Surety hereby bind themselves, their successors and
assigns, jointly and severally, firmly by these presents.

WHEREAS, Obligee has issued certain insurance policies on behalf of the
Principal and has entered into certain other agreements with the Principal which
are described on Exhibit A hereto and as may be amended and/or renewed from time
to time (herein collectively referred to as the 'Agreement(s)'), and;

WHEREAS, the Obligee requires security for the Principal's Obligations to
Obligee under each of the Agreements ('Obligations'), and;

WHEREAS, the Obligee currently holds, or will hold, security for the Obligations
('Underlying Security') and now desires "excess” security, and;

WHEREAS, such excess security will not be liquidated until all other forms of
Underlying Security for the Obligations have been liquidated.

NOW, THEREFORE, if and when the Obligations shall be fully and finally paid and
satisfied, this Excess Bond shall be null and void, otherwise this Excess Bond
shall remain in full force and effect and Principal and Surety in any event
agree as follows:

1. Within ten (10) business days of Surety's receipt of a demand for payment
under this Excess Bond ("Demand'), Surety shall pay to the Obligee the amount of
such Demand. The Obligee's Demand to the Surety of the amount due, either as
security or for payment or for reimbursement of Obligations pursuant to the
Agreement(s), shall be absolute proof of the existence and extent of the
liability of the Principal and the Surety to the Obligee hereunder. The Obligee
may present one or more Demands at any time in its sole discretion, provided,
however, Surety shall not be obligated to pay an aggregate amount in excess of
the penal sum of the Excess Bond.

2. In the event that Obligee shall demand either a portion of the penal sum of
the Excess Bond or the entire penal sum of the Excess Bond (less any previous
amounts paid to Obligee under the Excess Bond) under a Demand, Obligee shall
hold all funds ("Excess Bond Collateral') received as security for the
Obligations and shall apply such Excess Bond Collateral to the Obligations from
time to time in its sole discretion; provided, however, that the Obligee shall
not apply such Excess Bond Collateral to the Obligations until the full amount
of all Underlying Security has been applied to the Obligations. At such time as
Obligee determines in its sole discretion that all of the Obligations are fully
and finally paid and such payment is not subject to avoidance or other turnover,
Obligee shall return to the Surety the unapplied portion of the Excess Bond
Collateral. The Surety, whether in its capacity as Surety or subrogee of the
Principal, waives, to the fullest extent permitted by applicable law, each and
every right which it may have to contest Obligee's computation of the
Obligations or the application of the Excess Bond Collateral by the Obligee to
the Obligations, and waives, to the fullest extent permitted by applicable law,
each and every right which it may have to seek reimbursement, restitution or
recovery of any Excess Bond Collateral. Obligee shall not be required to (i)
segregate Excess Bond Collateral from its general funds, (ii) hold or invest
Excess Bond Collateral in an interest-bearing or income-producing investment, or
(iii) account to Surety for interest or income in the event the same would be,
otherwise attributable to Excess Bond Collateral. The Principal shall not at any
time have any rights or property interests in this Excess Bond, the Excess Bond
Collateral or other proceeds of this Excess Bond.

3. Failure to pay or reimburse the Obligee as herein provided shall cause the
Surety to be additionally liable for any and all reasonable costs and expenses,
including attorney's fees and interest, incurred by the Obligee in enforcing
this Excess Bond, such liability to be in addition to the bond penalty.

4. Surety's obligations hereunder shall not be affected by (i) any matter or
proceeding arising in connection with any modification, limitation, discharge,
assumption, or reinstatement with respect to any Agreements or Obligations, (ii)
any modification of or amendment to any Agreements or Obligations without
Surety's consent or prior notification provided that, the penal sum of the
Excess Bond may not be increased without the consent of Surety; however, failure
to give such consent will not prevent Obligee from drawing up to the full amount
of the Excess Bond (less any previous amounts paid to Obligee under the Excess
Bond) either as security or for payment or for reimbursement under the
Agreements, or (iii) any other circumstances which might otherwise constitute a
legal or equitable discharge or defense for Surety.

5. This Excess Bond shall become effective February 17, 2001and shall remain in
full force and effect thereafter for a period of one year and will automatically
extend for additional one year periods from the expiry date hereof, or any
future expiration date, unless the Surety provides to the Obligee not less than
ninety (90) days advance written notice of its intent not to renew this Excess
Bond or unless this Excess Bond is earlier canceled pursuant to the following.
This Excess Bond may be canceled at any time upon ninety (90) days advance
written notice from Surety to Obligee, via overnight express mail. It is
understood and agreed that the Obligee may recover the full amount of the Excess
Bond (less any previous amounts thirty (30) days prior to the effective date of
cancellation or non­ renewal, the Obligee has not received collateral acceptable
to it to replace the Excess Bond.

6. Any notice, Demand or request for payment, given or made under this Excess
Bond shall be made in writing and shall be given by a personal delivery or
expedited delivery service, postage pre-paid, addressed to the parties at the
addresses specified below or to such other address as shall have been specified
by such parties to each of the parties to the transactions contemplated hereby.
Such notice, Demand or request for payment shall be accompanied by the Obligee's
written certification that: “All other bonds, letters of credit and other
similar instruments required as security for Obligations under Agreements
described in Exhibit A of Greenwich Insurance Company bond number 45032750 have
been drawn upon and all funds thereunder have been received by Mutual Indemnity
(U.S.) Ltd., Legion Insurance Company and each of its affiliates and
subsidiaries as Obligee.”, together with satisfactory proof of actual receipt of
said funds by the Obligee.

If to the Surety:

Greenwich Insurance Company
c/o Avalon Risk Associates, Inc.
One Exchange Place
Suite 501
Jersey City, New Jersey 07302
Attention: Bond Claims

If to the Obligee:

Mutual Indemnity (U.S.) Ltd.
44 Church Street
Post Office Box HM 2064
Hamilton HM HX
Bermuda
Attention: David Alexander, President

If to the Principal:

Labor Ready, Inc.
1016 South 28" Street
Tacoma, Washington 98402
Attention: Richard King, President

7. In no event shall the Surety be liable in the aggregate to any, some, or all
entities listed as Obligee for more than the penalty of this bond, nor shall it
be liable except for a single payment for each single Demand. At the Surety's
election, any payment due to any entity or entities listed as Obligee may be
made by its draft issued jointly to all.

Notice given under this Excess Bond shall be effective only when received.

IN WITNESS THEREOF, the said Principal and Surety have signed and sealed this
instrument on this 19th day of January , 2001 .

 

Labor Ready, Inc.

By: /s/ Ronald L. Junck
Ronald L. Junck, Secretary

Greenwich Insurance Company

By: /s/ Patrick D. Dineen
Patrick D. Dineen, Attorney-in-

EXHIBIT A

'Agreement(s)' shall be defined as those Agreements listed below, including any
modifications that may be made from time to time, and the insurance policies
described therein:

1. Agreement(s): REINSURANCE AGREEMENT between Date: January 1, 1997 &   MUTUAL
INDEMNITY (U.S.) LIMITED and   January 1, 1998   LABOR READY ASSURANCE CO.      
      2. Agreement(s): MUTUAL INDEMNITY (U.S.) LTD. WORKERS'       COMPENSATION
DEDUCTIBLE       REIMBURSEMENT COVERAGE issued to LABOR       READY, INC.,      
Policy Nos.               UST2 190–97 Date: January 1, 1997   UST2 190–98  
January 1, 1998         3. Agreement(s): LEGION INSURANCE COMPANY WORKERS'      
COMPENSATION/EMPLOYERS' LIABILITY       POLICY issued to LABOR READY, INC.      
Policy Nos.               WC1 0575684 Date: January 1, 1998   WC1 0265679  
January 1, 1997   XS1 01796661   January 1, 1997         4. Agreement(s):  
Date:           5. Agreement(s):   Date:           6. Agreement(s):      

 